            Case MDL No. 2972 Document 82 Filed 12/23/20 Page 1 of 1



              BEFORE THE UNITED STATES JUDICIAL PANEL ON
                       MULTIDISTRICT LITIGATION


                                                      MDL No. 2972
IN RE: BLACKBAUD, INC.,
CUSTOMER DATA SECURITY
BREACH LITIGATION



                           NOTICE OF OPPOSITION TO CTO-1

       Pursuant to JPML Rule 7.1(c), Defendant President and Fellows of Harvard College

(“Harvard”) in the case of Cohen v. Blackbaud, Inc., et al., No. 2:20-cv-01388-JCC, currently

pending in the U.S. District Court for the Western District of Washington, submits this notice of

opposition to Conditional Transfer Order (CTO-1). Harvard will file a motion to vacate, with

supporting memorandum of law, in the time required by JPML Rule 7.1(c).

DATED: December 23, 2020                      JENNER & BLOCK LLP

                                        By:   s/ Amy M. Gallegos
                                              Amy M. Gallegos
                                              Attorney for Defendant
                                              President and Fellows of Harvard College
                                              E-mail: agallegos@jenner.com

JENNER & BLOCK LLP                                 MURPHY PEARSON BRADLEY & FEENEY
Lindsay C. Harrison                                Nicholas C. Larson (WA Bar No. 46034)
lharrison@jenner.com                               nlarson@mpbf.com
Noah B. Bokat-Lindell                              1455 NW Leary Way
nbokat-lindell@jenner.com                          Suite 400
1099 New York Ave. NW, Suite 900                   Seattle, WA 98107
Washington, DC 20001-4412                          Telephone: (206) 489-5113
Telephone: (202) 639-6000                          Facsimile: (206) 489-5101
Facsimile: (202) 639-6006
                                                   Attorneys for Defendant
JENNER & BLOCK LLP                                 President and Fellows of Harvard College
Amy Gallegos
agallegos@jenner.com
Kate T. Spelman
kspelman@jenner.com
633 West 5th Street, Suite 3600
Los Angeles, CA 90071-2054
Tel.: (213) 239-5100 / Fax: (213) 239-5199
